The Chancellor.
The defendant, in his examination, admits the hurried conversion of his woodland, notes and mortgages into cash, at about the commencement of the year 1886, but seeks to cause it to be believed that he did so for the purpose of paying some creditors, who were pressing him for satisfaction of their claims. When he was questioned in regard to those creditors, and the payments he made to them, he stated that his wife had made $1,300 or $1,400 by sales of poultry, eggs &c., during years past, upon the farms on which they lived, which moneys he had invested in his name. He says that she demanded this money, and that he had paid her the amount she claimed, which was in the neighborhood of $1,300 or $1,400. He cannot remember the exact amount. He also states that he repaid about $500, he had borrowed from a man who had once worked for him, but whose name he could not accurately recall. He says that prior to the payment he had not seen the man for a year or two; that he did not know where the man came from to get his money, or where he went to after he got it. He claims to have owed moneys at stores, but, although living in a small country place, he fails to remember at what stores he was indebted, or what were the amounts he owed. The bare perusal of his testimony abundantly satisfies me that his explanation, as to the disposition of the money he so hurriedly collected, is a tissue of falsehood from beginning to end. *323It is not only contradictory, but is at variance with all rules by which the ordinary business affairs of men are governed.
The proofs show that he was a tenant farmer upon a small scale, and in manner of living was scarcely above the condition of the common laborer. By years of industry and saving he had accumulated the moneys that he now claims to have so quickly and recklessly paid out. ■ It is incredible that a man who still pursues industrious hábits and temperate living, as this man does, should have thus expended the entire accumulations of his life.
But the proofs also show that, after the conversion of his property into cash, and within a short time before the filing of the bill in this cause, be made inquiry for opportunities to invest $5,000 or $6,000, alleging that he desired to make investments for his nephew, John Stumph, Jr.
I cannot but be satisfied that he converted his property into money in anticipation of the judgment for which satisfaction is now sought, and that he is now in possession or control of sufficient moneys to pay the judgment.
I will decree that he shall pay the judgment, and the costs of this suit, out of such moneys.